Title: To James Madison from James Monroe, 22 April 1807
From: Monroe, James,Pinkney, William
To: Madison, James



Sir,
London April 22d. 1807.

We had the honor to receive your letter of February 3d. on the 6th. instant, and are now to give you a detail of the measures we have pursued in obedience to the instructions it communicated.
To enable you to form a just idea of those measures it will be proper to state concisely what had occurred at the time of receiving your letter, after the departure of Mr. Purviance, with the treaty and our dispatch of the 3d. of January.
Soon after that date we resumed our conferences with the British Commissioners, as we intimated it was our intention to do, and had nearly digested with them the project of a supplemental convention upon the principal topics alluded to in the last paragraph of that dispatch, when an entire change took place in the British ministry, Lord Grenville and his associates being compelled to retire in favor of the friends of the late Mr. Pitt.  This change of course suspended the further progress of the business, and in that state it still remains.
Before this change in the administration, we had presented to the British Commissioners, according to an agreement which accompanied the signature of the treaty, an antedated note on the subject of indemnity, and another to Lord Howick on the same subject, previously seen and approved by the British Commissioners.  With these papers (of which copies are now transmitted) the British Commissioners not only expressed their perfect satisfaction, but assured us then, as they have frequently done since, that the just confidence with which that agreement had inspired us, in regard to its object, would not be disappointed.
We had many conferences with the British Commissioners, previous to the late change, upon the subject of impressments, in which they invariably declared to us that the practice of their government would be strictly conformable to the spirit of the article, which they had settled with us, and which was afterwards rejected by the Cabinet.  They stated that the prejudice of the navy, and of the country generally, was so strong in favor of their pretension, that the ministry could not encounter it, in a direct form; and that in truth, the support of Parliament could not have been relied on in such a case.  It was their idea that by discontinuing the practice in the mode proposed by them, which might be done without giving any shock to the public feeling, this prejudice might be gradually overcome, and an arrangement by treaty on this very delicate and difficult subject rendered ultimately practicable.  The United States would in the interim enjoy the security they sought, without any abandonment of their rights, and be induced to yeild in return, as their confidence increased, the equivalents which we had offered in our project.
The footing upon which the note of the British Commissioners (which is and must be considered as equally obligatory as if actually inserted in the treaty) left this point, was supposed to be the less liable to exception on our part, because, while it affords a pledge, unquestionably intended to secure the substance of our object, and constantly admitted here to be equal to that effect, it keeps it nevertheless, for our advantage, completely open for future negotiation and more formal ajustment.  The note declares that the discussion of any plan will be entertained that can be devised "to secure the interests of both States without injury to rights to which they are respectively attached", and consequently provides for a renewal of negotiation with a sincere view to such an arrangement as shall be practically consistent with the declared pretensions of the United States, and yet leave untouched the British principle, or, in other words, an arrangement, in which Great Britain shall agree to conform her conduct to our views, without renouncing the claim which she has hitherto maintained and acted upon.  It was supposed therefore to be the clear import of that note that the conduct of Great Britain would not, while the discussion of such a plan as it might be proper to insert in a treaty stood postponed at the request of it’s Commissioners, encroach in practice upon rights, which we had so strongly asserted and vindicated as rights not to be abandoned--which it was well understood our government and country would not suffer to be invaded in future as they had been during the past--and which the British Commissioners themselves, acting under the immediate orders of the Cabinet, had in their note distinctly recognized as fit to be preserved hereafter from injury and violation.  This conclusion was thought to be the more just and natural, when it was remembered that it was supported, not only by the verbal admissions and declarations of the British Commissioners, which would of course, as they well knew, be reported to our government, but by the language of such parts of the note as looked particularly to the future practice of Great Britain on the subject of impressments.  It was believed to be fortified too by the obvious consideration, that the United States would be authorized, notwithstanding any ajustment by treaty on other points, in case of the impressment on the high seas of a single mariner from on board an American vessel, to view it as an act of aggression, and to resent it accordingly.  This right existed, undoubtedly, independently of that note, but it seemed notwithstanding to derive from it a new and high sanction favorable to its just effect: and certainly the sensibility and determination which have been manifested on this point by the United States, especially of late, and by the American Commissioners during the recent negotiation, must have inspired this government with the conviction that a perseverance in such outrages upon their sovereignty and the rights of their citizens would be wholly incompatible with the peaceful relations of the two countries, which it was the professed object of the British Commissioners and their government to preserve.  It is proper, however, for us to state that it was our intention to have requested of this government written explanations on this topic of impressment as well as on that of indemnity for the purpose of transmitting them to you.  The approaching departure of Mr. Monroe for the United States would it was thought furnish a suitable occasion for such an application.
Towards the end of the last month the change took place in the ministry, and on the 27th. the diplomatic corps had their first interview with Mr. Canning, who succeeded Lord Howick in the foreign department.  Although the meeting was general, a seperate audience was given, as is usual, to the representatives of each power.  At Mr. Canning’s request we gave him a concise but just view of the state of the business between our governments.  He appeared not to have heard before of what had taken place relative to the project of a supplemental convention.  He said that he had come too recently into office to be able to say any thing decisive on any of the topics of which we had given him a sketch, but that he would soon make himself acquainted with them, and give us another interview.  His professions, which were of a general nature, were conciliatory.
Such was the state of affairs when we had the honor to receive your letter of February the 3d.  We were anxious to carry into effect the instructions contained in that letter in the best manner in our power and with the least possible delay.  It became especially our duty to make known to the new ministry, as soon as we might be able, the understanding which had subsisted between the British Commissioners, and through them the late Cabinet, and us, as to the condition on which we had consented to continue the negotiation, after our project relative to impressments had been rejected; that in fact we had no authority to treat after that went; and that our government was not bound, or supposed or intended to be bound, to ratify what we had done, if it disapproved of it.  We were equally desirous of turning to the best account the appeal which a refusal to ratify by our government would make to the interests of this country, in an effort to arrange by treaty this great point with the new ministry.  The first measure seemed to be free from difficulty.  The statement proposed was an act of justice to our government, and of duty to it and our country, which might be discharged with out the slightest hazard to the public interest.  Indeed, as it was presumable that this government would soon receive intelligence from Mr. Erskine, which, without such an explanation, could hardly fail to produce an unfavorable effect, it appeared to be indispensably necessary to make it, to prevent a public injury.  The second object however was evidently involved in more difficulty.  From what we had seen, in the debates in Parliament, of the disposition of several of the members of the new ministry, before they came into power, on subjects which were connected with our treaty, independent of other causes, we had reason to believe that great caution ought to be observed in any communication which we might make to it on that point.  Although Lord Holland & Lord Auckland had retired from their offices of Lord Privy Seal and President of the board of trade, they still retained their situations as Commissioners extraordinary and plenipoteniary, and, as we presumed, would continue to do so until the business, in which we had been engaged with them, should be concluded.  In every view it seemed to be just and expedient to confer with them on the subject of our late dispatch.  We accordingly obtained an early interview, in which we communicated, in confidence, the substance of that dispatch, as well in conformity with the orders of the President, as in the hope that they might be able to assist us in the accomplishment of its objects.  But we found them under circumstances of such peculiar delicacy with the new ministry that it was not in their power to give us the slightest aid.  They informed us that, on the change of ministers, Lord Howick had communicated to Mr. Canning the state in which our business stood, and more particularly, the progress which had been made in the proposed plan of a convention, in the expectation that he would have requested them to proceed in it: that, however, no such request had been made, in consequence of which they should feel it their duty, in case he continued silent, to withdraw from the commission.  They expressed their regret that they had not been able to arrange with us by treaty the subject of impressment, as they wished to have done: but assured us that the order which they had engaged should be issued in their note of November 8th. had been actually issued about that time and in terms calculated, as they had understood, to accomplish the object desired.  They saw no objection to our being furnished with a copy of that order, and presumed that it might still be obtained.  In adverting to the understanding which had subsisted between us on the failure of the article which had been submitted to the Cabinet for providing against impressments at sea, we were happy to find that they retained a perfect recollection of it in the sense in which we have stated it above.  They admitted that we had a right to expect from the new ministry an explanation of its views relative to the project of a convention, and to indemnity, and impressment; from the particular state in which those great subjects were left; and the claims which we had on the government from what had been done in them.  Of our prospect of making with the present ministry a satisfactory arrangement against impressments by treaty they said nothing; but they repeated, what they had often said before, that they had done all on that point in their power; and declared it as their opinion that, if their friends had remained in office, well disposed as they knew them to be towards the United States, the mode in which we were now about to pursue this object would not tend to produce, in that or any other respect, a favorable effect.  They could therefore give us no advice as to the part which it became us to take in the present juncture.  They intimated however that by obtaining an interview and conferring with Mr. Canning we might probably ascertain the sentiments of his government on the whole subject, and be enabled thereby to pursue the course which would be best adapted to the spirit of our instructions and the interests of our country.
Immediately after our interview with the British Commissioners we asked one of Mr. Canning, which was obtained on the  instant.  It was our intention to have confined ourselves in the first instance to the topics above mentioned, and to the information which we thought it our duty to give him of the understanding, which had subsisted between the British Commissioners and ourselves, of the condition on which we had proceeded to the other points of the negotiation after the project of an article relative to impressments had been rejected.  As soon however as we glanced at the objects of the interview, he observed that he had just received intelligence, which, if true, would make it unnecessary for us to enter at present on any of the topics alluded to; that it had been represented to him that an officer just arrived from America had that morning informed the Admiralty that the treaty which had been lately concluded here, had been rejected by our government: that he had not seen the officer, and therefore could not state the grounds on which the information rested.  He observed that such an event would place the relations of the two countries in an embarrassing situation, and wished to know whether we had received any intelligence of a like import.  We perceived at once that the important feature in your dispatch of February 3d., respecting the disclosure of which to the new ministry we had entertained some doubt, was not only either already known to it or soon would be, but that inferences of a dangerous tendency were likely to be drawn from the refusal of our government to ratify the treaty, in case it should occur, which such an event could not justify.  We saw therefore the necessity of communicating to Mr Canning immediately the substance of that dispatch, as well for the purpose of preventing those errors, as to obey the instructions contained in it, over which, in the respect alluded to, we should have exercised any discretion with great reluctance.  We assured Mr. Canning that there could be no foundation for the report of the rejection of the treaty, as we were satisfied that Mr. Purviance, who had carried it to our government, could not have arrived in the United States in time to enable the President to submit it to the consideration of the Senate before the 3d. of March, when Congress must have adjourned, and that he must be sensible that until the receipt of our dispatch no step, at least of so decisive a character, would be taken in the business.  We stated however that we had great reason to believe that the treaty would not be ratified in its present form, for a cause which was well known to His Majesty’s late government.  We then communicated to him fully all the circumstances on which that remark was founded, particularly the nature of our instructions relative to impressments; the knowledge which the British Commissioners had of them; the entire suspension of the negotiation at a certain period on the failure with the Cabinet of a project of an article for the regulation of that point; the considerations which induced us afterwards to proceed in the negotiation, founded on the note of the British Commissioners of the 8th. of November the nature of which we fully explained; and finally the condition on which we did proceed in the business, that is, that our government would not be bound to ratify the treaty, if it should not be satisfied with the substitute for such an article offered in that note.  He asked us, in case the treaty should not be ratified, in what state our government wished to place the relations of the two countries?  We replied that it was it’s wish that the subject of impressment should be resumed and arranged: We explained to him the nature of the article, on the failure of which the negotiation had been suspended, and shewed that Great Britain would gain by it much more than an equivalent for the forbearance of the practice of which we complained, independent of the other good effects likely to result from it.  On this point he gave no opinion, but asked what the relation should be in case no such agreement as we desired should take place respecting impressments?  We replied that in such a case, it would be the desire of our government that no treaty should be concluded, but that the relations should be placed informally on the most friendly footing; adhering, in the explanations which we gave him on this head, to the ideas contained in your letter of February 3d., but without mentioning the actual receipt of such a letter.  He said he was glad to find that our government looked in all events to amicable arrangements.  We told him that we had not heard from you since the treaty had arrived in America, but that full instructions would doubtless be forwarded to us as soon after that event as possible.  He then observed that, under present circumstances, he thought it would be better to let the whole business rest, as it would be impossible for either party to move in it with advantage.  He promised, in case the officer above mentioned, brought any thing material, to inform us of it, and to appoint a time for another interview, which however he has not since done.  We enclose a copy of his note of the next day.
It is impossible for us to give you a satisfactory opinion as to the prospect of arranging this important business with the present ministry.  All the facts on which such an opinion should be formed, not previously known to you, are stated above.  As however we are not perfectly aware of the consequences of any act on our part, which might tend to lessen the obligation of this government to ratify the treaty, in case it should be ratified by the President and Senate, we have thought it best (especially as Mr. Canning, after promising us an appointment, has shewn no disposition towards another interview) to leave things in their present state until we hear from you.  We flatter ourselves that we shall soon have that satisfaction, as we see by the gazettes that Mr. Purviance must have arrived at Washington about the 12th. of March.  In the mean time we have placed our affairs on a footing the most favorable for any course which our government may take, and we beg you to be assured that we shall, with the utmost zeal and promptitude, adopt that which shall be thought the most expedient.  We have the honor to be with the highest respect and consideration, Sir, Your most Obt. Hble Serants

Jas. Monroe
Wm: Pinkney


P. S.  We are preparing a letter to you explanatory of the project of a supplemental convention mentioned above which will be forwarded in a few days.  A Copy of the project of the British Commissioners will be enclosed.  It is not our intention to proceed, even if this government should be so disposed, to do any thing conclusive upon the subjects embraced by it, until the views of the President shall be known to us relative to such of the topics as were not contemplated by the instructions originally given to the mission.

